Citation Nr: 1627661	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 24, 2008, for the award of service connection for tinnitus, including on the basis of clear and unmistakable error (CUE) in a prior May 1971 rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

On his December 2011 substantive appeal, VA Form 9, the Veteran requested a Board videoconference hearing.  In October 2013, the Veteran withdrew his request for a Board hearing in writing.  38 C.F.R. § 20.702(e).  

The Veteran filed notices of disagreement (NODs) with the initial rating assigned for his hearing loss disability and with the effective date assigned for his award of service connection for posttraumatic stress disorder (PTSD).  He was issued Statements of the Case (SOCs) regarding these issues in July 2010 (hearing loss) and September 2010 (PTSD).  Although the Veteran submitted a VA Form 9 in August 2010, he specifically indicated he wanted to appeal the effective date of his award for tinnitus, and did not indicate he wished to substantively appeal his initial hearing loss rating.  Additionally, the Veteran did not file a substantive appeal regarding the effective date of his award of PTSD.  Therefore, the only issue pending on appeal is entitlement to an earlier effective date for tinnitus.  

The Board previously remanded the case in December 2014 pending the outcome of an inextricably intertwined issue of whether there was CUE in a May 1971 rating decision, which the Board referred to the RO for an initial adjudication as the issue was not on appeal.  Both issues were addressed in a December 2015 supplemental statement of the case (SSOC) and the case was thereafter returned to the Board.  Although Veteran did not specifically appeal the CUE issue, as it was previously discussed in the prior Board decision as inextricably intertwined with the effective date issue on appeal and addressed in the December 2015 SSOC, under this fact pattern, the Board finds that the issue of whether there was CUE in a May 1971 rating decision is in appellate status and it has been included with the issue on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this regard, the AOJ's adjudication of the issue in an SSOC instead of a rating decision provided the Veteran indication that the issue was already in appellate status.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for tinnitus on July 17, 1969, which was denied by a May 1971 rating decision; although he filed an NOD with this rating decision on July 12, 1971 and an SOC was issued on July 26, 1971, the Veteran did not perfect his appeal on this claim by filing a timely substantive appeal.  

2.  The Veteran filed a petition to reopen his claim for service connection for tinnitus, on June 24, 2008, which was granted by a July 2010 rating decision and a 10 percent disability rating was awarded, effective June 24, 2008.  

3.  Prior to June 24, 2008, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for tinnitus of any sort.

4.  The evidence of record demonstrates that the applicable statutory and regulatory provisions existing at the time of the May 1971 rating decision were incorrectly applied, such that an undebatable error was committed, which, had it not been made, would compel the conclusion, to which reasonable minds could not differ, that the decision would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to June 24, 2008, for the award of service connection for tinnitus on a basis other than CUE.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.157, 3.159, 3.400 (2015).  

2.  The claim of CUE in a May 1971 rating decision regarding the award of entitlement to service connection for tinnitus is valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by July 2008 and December 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Court has held that, in an earlier-effective-date claim, VA must apprise the Veteran that evidence of an earlier-filed claim that did not become final and binding, in the absence of an appeal, is needed to show entitlement to an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  Here, the Veteran was informed of the relevant statutes and regulations pertaining to his claim for an earlier effective date in July 2008 and December 2008 letters, which instructed him that effective date determinations are based on such things as "when we received your claim."  

A CUE claim must be based on the record and law that existed at the time of the prior adjudication in question, and the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In addition, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In this case, there is no evidentiary development which could substantiate the Veteran's claim.  See VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25,180  (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Accordingly, no VCAA notice is necessary regarding the earlier effective date or CUE claims as the outcome of these claims depends entirely on documents that are already in the Veteran's claims file.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA examinations, and statements from the Veteran and his representative.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  Effective Date 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to June 24, 2008, for the grant of service connection tinnitus is not warranted on a basis other than CUE in the May 1971 rating decision.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to June 24, 2008, there was no pending, unadjudicated claim or petition to reopen the claim for service connection tinnitus of any sort.  The Veteran filed an initial claim for service connection for an ear disability in July 17, 1969, which was denied by a May 1971 rating decision that addressed both hearing loss and tinnitus.  The Veteran filed an NOD with this rating decision on July 12, 1971 and an SOC was issued on July 26, 1971, however, he did not perfect his appeal on this claim by filing a timely substantive appeal.   Thus, the May 1971 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection until June 24, 2008.  The Board observes that, at no time between the May 1971 rating decision and the June 24, 2008 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for tinnitus that has not been adjudicated. 

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the evidence demonstrating diagnosis and treatment of tinnitus prior to June 2008, including a December 1993 private audiology report, as there was no pending, unadjudicated claim or petition to reopen the claim for service connection for tinnitus of any sort after the May 1971 final rating decision and prior to June 24, 2008 claim for service connection for tinnitus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than June 24, 2008.  The Board finds that there was not a pending information claim under the provisions of 38 C.F.R. § 3.157, as the basis of the prior denial was not that the disability was not noncompensable.

2.  CUE

Notwithstanding the above determination, the Veteran also seeks an effective date from July 1969, the date he filed his original claim.  As noted in the introduction section above, the December 2014 Board remand found that the Veteran's statements raised the issue of whether there was CUE in the May 1971 rating decision.  On this separate basis, the Board finds there is CUE and the AOJ will assign a new effective date on the basis that there was CUE in this May 1971 rating decision.

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2015).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  

In May 1971, the applicable law consisted, primarily, of 38 C.F.R. § 3.303 and 38 C.F.R. § 3.304 (1970), pertaining to service connection, sound condition at the time of entrance into service and aggravation.  The last revisions to these regulations were effective February 24, 1961.  

The basis of the May 1971 denial was that the Veteran's "ear condition" existed prior to service and was not aggravated by service.  In the factual discussion of the rating decision, however, the RO separately addressed the Veteran's hearing loss, which was noted on the entrance examination, and the Veteran's tinnitus, which was not noted on the entrance examination.  The RO also noted that the Veteran complained of vibratory sensation in his right ear associated with high pitched sounds on the separation examination and was later diagnosed with bilateral tinnitus in the April 1971 VA examination.  

The correct facts, as they were then known, were before the RO at the time of the May 1971 rating decision, however, in its May 1971 rating decision, the RO failed to consider the appropriate regulatory provisions for Veteran's claim for service connection for an ear condition, which included hearing loss and tinnitus.  Specifically the RO failed to consider this claim on a direct basis, and operated under the misapprehension that the Veteran claimed aggravation of a preexisting ear condition relating to both hearing loss and tinnitus, which he did not claim.  Of note is the fact that only hearing loss was noted on the entrance examination, and the Veteran's complaints of vibratory sensation in his right ear, associated with high pitched sounds were noted only at separation from service.  See June 1968 Separation Examination; see also May 1971 Rating Decision.  Moreover, the Veteran filed his initial claim for service connection for his ears in July 1969, just over one year after his separation from active service.  Additionally, the Veteran complained of constant ringing and scratchy sounds in both ears and that he had constant ringing in his ears since his active service in the April 1971 VA examination, at which time he was diagnosed with bilateral tinnitus.  See April 1971 VA examination.  

This CUE claim does not concern how certain facts were weighed at the time of the prior decision; instead, it concerns a misstatement of fact that the Veteran's ear condition, relating to both hearing loss and tinnitus, had preexisted and was not aggravated by the Veteran's active service, leading to the incorrect application of the regulatory provisions extant at the time.  See 38 C.F.R. §§ 3.303, 3.304 (1970).  Rather than separating the Veteran's ear conditions into hearing loss and tinnitus and adjudicating the issue of service connection for tinnitus on a direct service connection basis per 38 C.F.R. §§ 3.303(a),(b) and (d) and 3.304(d) (1970), the RO in the May 1971 rating decision applied regulations pertaining only to preservice conditions noted in service and the presumption of soundness to the Veteran's entire ear condition, including both hearing loss and tinnitus, using 38 C.F.R. §§ 3.303(c) and 3.304(b) (1970).  The error in the May 1971 rating decision is undebatable, and if the RO had applied the correct regulatory provisions at the time of this decision, the outcome of the decision would have been different.  

In short, the criteria for a finding of CUE in the May 1971 rating decision that denied service connection for tinnitus have been met.  The AOJ will assign a new effective date based on this finding of CUE.











							(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than June 24, 2008, for the award of service connection for tinnitus is denied on a basis other than CUE.

Service connection for tinnitus on the basis of CUE in a May 1971 rating decision is granted; this will be the basis of a new effective date.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


